Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10749581 in view of Li et al. (US 20070280387) (hereinafter Li) (Li is disclosed in the IDS filed by applicant on 07/08/2021). 
Claims of instant application:
1. A method of multiple-input, multiple-output (MIMO) processing in a radio apparatus, the method comprising: determining an isolation between a plurality of received signals based on reference signals associated with each of the received signals; matrix processing each of the plurality of received signals based on the determined isolation; and outputting the matrix processed signals.
Claims of U.S. Patent No. 10749581:
1. A method of multiple-input, multiple-output (MIMO) matrix phasing of a radio apparatus, the method comprising: receiving a reference signal from a transmitter in the radio apparatus for each of a plurality of different polarizations; determining, from the received reference signal, an isolation between the plurality of different polarizations; and scaling matrix processing of signals received by each of the plurality of 


However, Li in the same field of endeavor teaches outputting the scaled matrix processed signals (see figure 4, par 0023).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use matrix scaling as taught by Li to modify the matrix scaling system and method of U.S. Patent No. 10749581 in order to improve the performance of the receiver (abstract) (see KSR rationale: Combining prior art elements according to known methods to yield predictable results). 


4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11115089. 
Although the claims 1-20 at issue are not identical, they are not patentably distinct from each other because, claims 1-20 of the instant application are unpatentable under the judicially created doctrine of “obviousness-type” double patenting with respect to claims 1-19 of U.S. Patent No. 11115089.  
Application claims define an obvious variation of the invention claimed in U.S. Patent No. 11115089.
The assignee of all applications of all applications is the same.

To the extent that the instant claims are broaden and therefore generic to the claimed invention of U.S. Patent No. 11115089, in re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Murakami et al. (US 20100128758) disclose a transmission method for transmitting modulation signals of a plurality of channels to the same frequency band from a plurality of antennas. At the time when a symbol for demodulation is inserted in a channel, in another channel symbol, the same phase and quadrature signals in the in-phase-quadrature plane are made to be zero signals.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674.  The examiner can normally be reached on Mon-Fri 7:00 AM-3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KABIR A TIMORY/Primary Examiner, Art Unit 2631